OPINION — AG — ***** OFFICE OF COMMUNITY AFFAIRS AND PLANNING — STATUS OF EMPLOYEES **** (1) IT IS THE OPINION OF THE ATTORNEY GENERAL OF OKLAHOMA THAT ALL PERSONS PREVIOUSLY EMPLOYED BY THE DIVISION OF RESEARCH AND PLANNING OF THE INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT, WHO WERE TRANSFERED TO THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING (EXCEPT FOR THE ADMINISTRATOR AND HIS EXECUTIVE SECRETARY), ARE CLASSIFIED EMPLOYEES OF THE STATE MERIT SYSTEM IRRESPECTIVE OF THEIR PREVIOUS STATUS. (2) IT IS THE OPINION OF THE ATTORNEY GENERAL THAT OTHER THAN THE ADMINISTRATOR AND HIS EXECUTIVE SECRETARY, THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING MAY NOT EMPLOY ADDITIONAL PEOPLE IN AN UNCLASSIFIED OR EXEMPT STATUS. CITE: 74 O.S. 1970 Supp., 1501 [74-1501], 74 O.S. 1961 808 [74-808] (PAUL C. DUNCAN) ** SEE: OPINION NO. 71-239 (1971) **